Citation Nr: 9922788	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
lichen simplex, chronicus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran had unverified service from August 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
lichen simplex chronicus, assigning a noncompensable 
evaluation, effective November 26, 1997.  A hearing officer's 
decision in April 1999 increased the evaluation to 10 
percent, effective November 26, 1997.   

The veteran is also service-connected for residuals of a 
hemorrhoidectomy, which is assigned a 10 percent disability 
rating.

In December 1998, the veteran testified before a hearing 
officer.  The transcript of the hearing is of record.


REMAND

The Board finds that additional development is necessary in 
order to clarify which present skin disability is related to 
the veteran's service-connected residuals of a 
hemorrhoidectomy and its severity.

In January 1997, the veteran was diagnosed with lichen 
simplex chronicus of the scrotal area and questionable lichen 
simplex chronicus of the perirectal/buttocks area.

According to a September 1997 VA medical report, the veteran 
had a biopsy performed on his buttock, demonstrating that the 
biopsy was consistent with lichen simplex chronicus.  The 
physician noted that "this is all neurodermatitis."  
Subsequently, in a June 1998 rating decision, the RO granted 
service connection for lichen simplex chronicus, secondary to 
the veteran's service-connected pruritic hemorrhoids.

According to a January 1998 VA examination report, the 
diagnosis was lichen simplex chronicus secondary to pruritic 
hemorrhoids.  Subsequently, in his August 1998 substantive 
appeal, the veteran reported that his lichen simplex 
chronicus was all over his body, not just in one area.

Similarly, at his December 1998 hearing, the veteran reported 
that his skin condition, lichen simplex, was all over his 
body, to include his arms, back, legs, and feet.  The hearing 
officer stated that he would request a medical opinion as to 
whether the veteran's skin disorder affecting areas not 
directly near the buttocks/anal were, in fact, lichen simplex 
chronicus, and if so, whether it was related to the veteran's 
service-connected residuals of hemorrhoidectomy.

According to a January 1999 VA examination report, the 
veteran reported having pruritus and pains everyday and 
described the disease as constant. On physical examination, 
the examiner noted hyperkeratosis, erythema, and scaling on 
the buttocks, legs, and trunk.  The diagnosis was generalized 
neurodermatitis.  However, the examiner did not comment as to 
whether the diagnosis was in fact, lichen simplex chronicus, 
and whether the skin condition found on the veteran's legs 
and trunk were related to the veteran's service connected 
residuals of hemorrhoidectomy.

Therefore, this case should be remanded to the RO for the 
following development:

1.  The veteran should be permitted to 
submit additional evidence pertinent to 
the issue on appeal.  The veteran is 
requested to provide authorization for 
the release of any necessary private 
medical records.

2.  The veteran should be afforded a 
dermatologic examination to determine the 
extent of impairment from the veteran's 
service connected lichen simplex 
chronicus, secondary to service connected 
residuals of hemorrhoidectomy.  The 
claims folder and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to conduction and 
completion of the examination.  The 
examiner should be requested to describe 
the size, shape, color, and location of 
all lesions and scars associated with the 
veteran's skin disability, as well as any 
ulceration, tenderness or other 
manifestations of the disability.  Any 
affected area should be described in 
detail including the extent of 
involvement, itching, exfoliation, and 
disfigurement, if any. 

a.  The examiner should be asked to 
clarify whether generalized 
neurodermatitis is the same skin 
disorder, as lichen simplex chronicus.

b.  The examiner should note whether 
lichen simplex, or any other skin 
disorder is related to the veteran's 
service connected residuals of a 
hemorrhoidectomy.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination 
and required opinion is responsive to 
and in compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  The case should then be returned to the Board.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


